Title: To Thomas Jefferson from Steuben, 23 February 1781
From: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, Baron von
To: Jefferson, Thomas



Ch[esterfield] Co. Ho. 23 Feb. 3 oClock PM

Till it is decided whether Cornwallis will cross the Roanoke or not we ought at all events to be prepared for the worst for which purpose we may have occasion for the troops under the command of Colo. Innes to cross the James River and I shall send orders for him to hold him self in readiness to move at a moments notice. But previous to such a movement (if it should take place) it will be necessary to take some steps to protect the Counties of Elizabeth Warwick and York from any incursion of the Enemy. At Gloucester is a Magazine of 7 or 800 Stand of Arms which can be distributed to the Militia of these three Counties. This militia should be ordered to take arms on the first notice from the governor and I request that your Excellency will make choice of a Colonel of the Militia, who is capable to take command there.
